 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDGarland Junior College and Local 186, Cooks and Pas-try Cooks Association.Case AO-127February 3, 1971ADVISORYOPINIONThis is a petition filed on December 15, 1970, byGarland Junior College, herein called the Employer,for an Advisory Opinion in conformity with Sections102.98 and 102.99 of the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended,and Section 101.39 of the Board's Statement of Proce-dure to determine whether the Board would assertjurisdiction over the Employer.In pertinent part, the petition alleges as follows:1.On November 4, 1970, Local 186, Cooks andPastry Cooks Association, herein called the Union,filed an unfair labor practice charge in Case UP-2152with the Massachusetts Labor Relations Commission,alleging that the Employer unilaterally and withoutconsultation or negotiations with the Union eliminat-ed $5 per week travel money from the employees inthe bargaining unit.2. The Employer is incorporated under the laws ofthe Commonwealth of Massachusetts as a nonprofit,educational institution, and is located in Boston, Mas-sachusetts. It currently offers 2-year academic pro-grams in two major areas, home economics and art,which offer a choice of special concentration in eightspecific areas. The Employer is fully accredited by theNew England Association of Colleges and SecondarySchools and is authorized to grant the Associate inScience degree by the Board of Collegiate Authorityof the Commonwealth of Massachusetts. There is astudent population of 420 for the academic year 1970-71.3.During the fiscal year ending June 30, 1970, theEmployer's gross annual revenues from tuition andfees; investment and other income, including trans-fers from development fund and government and oth-er gifts and grants; and from auxiliary activities was$1,570,114. In its fiscal years ending on June 30, 1969,and June 30, 1970, the Employer had a gross annualrevenue of at least $1 million, excluding contributionswhich, because of limitation by the grantor, were notavailable for use for operating expenses. The totalpurchases of the Employer for fiscal year 1969-70were $790,000, which included store purchases (booksand supplies) of $30,000. Of these store purchases,approximately 40 percent were made for resale direct-ly from out-of-state suppliers, while 60 percent of thepurchases were from local suppliers, over 50 percentof which originated outside the Commonwealth ofMassachusetts. The $85,000 annual purchases of foodfor the Employer's 13 resident houses were made fromlocal suppliers, of which about 80 percent originatedfrom outside the Commonwealth.4.There is no representation or unfair labor prac-ticeproceeding involving the same labor disputepending before the Board.Although served with a copy of the petition, noresponse as provided for in the Board's Rules andRegulations has been filed by any of the parties.On the basis of the above, the Board is of the opin-ion that:1.The Employer is a nonprofit junior college oper-ating an educational institution in Boston, Massachu-setts.2. The current standard for the assertion of jurisdic-tion over private, nonprofit colleges and universitiescoming within the Board's legal or statutory jurisdic-tion is a gross annual revenue from all sources (ex-cluding only contributions which are, because oflimitation by the grantor, not available for use foroperating expenses) of not less than $1 million.' TheEmployer's gross annual revenue of this type wasmore than $1 million during the fiscal year endingJune 30, 1970, and exceeds the monetary standard forthe assertion of jurisdiction by the Board over private,nonprofit colleges and universities. The Employer'sdirect and indirect out-of-state purchases of books,supplies, and food which originated outside the Com-monwealth of Massachusetts constitute direct and in-direct inflow and establish the Board's legal orstatutory jurisdiction.Accordingly, the parties are advised, under Section102.103 of the National Labor Relations Board'sRules and Regulations, Series 8, as amended, that,upon the allegations submitted herein, the Boardwould assert jurisdiction over the operations of theEmployer with respect to disputes cognizable underSections 8, 9, and 10 of the Act.'National Labor RelationsBoard'sRules and Regulations,Section 103 1,published in 35 F R 18370, December 3, 1970